 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 1 of 21 Page ID #:2336




1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
                                                      )    Case No. CV 17-8220-DMG (SKx)
11   AGRICOLA CUYUMA SA, et al.,                      )
                                                      )    ORDER RE DEFENDANT CORONA
12                               Plaintiffs,          )
                                                      )    SEEDS, INC.’S MOTION FOR
13                 v.                                 )    SUMMARY JUDGMENT [76]
                                                      )
14   CORONA SEEDS, INC., et al.,                      )
                                                      )
15                               Defendants.          )
                                                      )
16                                                    )
17
18          This matter is before the Court on Defendant Corona Seeds, Inc.’s Motion for
19   Summary Judgment (“MSJ”). [Doc. # 79.] The MSJ is now fully briefed. [Doc. ## 78
20   (“Opp.”), 79 (“Reply”).] For the following reasons, the Court GRANTS in part and
21   DENIES in part the MSJ.
22                                                    I.
23                      PROCEDURAL AND FACTUAL BACKGROUND
24          Plaintiffs Agricola Cuyuma SA (“Cuyuma”) and Corporacion Agricola Vinasol
25   SAC (“AVSA”) are Peruvian agriculture companies that produce various crops. See MTD
26   Order at 1 [Doc. # 31]; SUF 8.1 Corona is a California seed grower and distributor owned
27          1
              References to “SUF” are to Corona’s Reply to Plaintiffs’ Disputed Facts [Doc. # 79-2], which
28   includes Corona’s statement of undisputed facts, Plaintiffs’ responses thereto, and Corona’s replies.




                                                     -1-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 2 of 21 Page ID #:2337




1    by Mike Newman. Id. Defendant Crites Seeds, Inc. is a seed supplier that provided Corona
2    the seeds at issue in this action. SUF 1.2
3           Crites planted the seeds that it supplied to Corona—a type of snap pea seed known
4    as Sapphire seeds—in 2012 in a lot numbered C242606.                          Chen Decl., Ex. D at
5    CRITES00002 [Doc. # 76-4]. Crites then tested those seeds’ germination rates several
6    times over the next few years. Tests in August 2012, February 2015, and March 2015—
7    all conducted before Crites treated the seeds with a fungicide called Thiram—indicated
8    that the seeds germinated at rates of 83%, 87%, and 82%, respectively. Maura Decl., Ex.
9    A [Doc. # 78-3]. On November 25, 2015 a third-party testing laboratory called Eurofins
10   also conducted a pre-Thiram-treatment test that indicated that a sample of the seeds
11   germinated at a rate of 87%. See id.
12   A.     AVSA-Corona Deal
13          By January 2016, AVSA had secured several contracts for the sale of peas and began
14   negotiations with Corona towards a purchase of Sapphire seeds. Maldonado Decl. at ¶¶ 4-
15   7 [Doc. # 78-4]. AVSA ultimately placed an order that included Sapphire seeds from Lot
16   C242606. SUF 9. The Sapphire seeds represented a large majority of the peas that AVSA
17   had contracted to sell that year. MTD Order at 2.
18          Corona then arranged to acquire the seeds from Crites. Crites placed the seeds in
19   bags that Corona supplied, treated the seeds with Thiram, and sealed the bags. SUF 1, 4.
20   Crites then affixed a label to the bags indicating that, per the November 25, 2015 test, the
21   seeds germinated at a rate of 87%, and sent the bags to Corona. SUF 2.
22          After shipping the seeds to Corona, Crites performed additional testing on a
23   “retained sample” of the Thiram-treated seeds. SUF 5. That test, performed on March 9,
24   2016, indicated that germination rates had fallen to 75%. Maura Decl., Ex. A; SUF 5.
25
26          2
               The Court notes that Plaintiffs have repeatedly attempted to “dispute” Corona’s statements of
27   uncontroverted facts by providing additional facts and argument that do not actually controvert Corona’s
     stated fact. The Court will not address each of these instances, but will instead only identify those facts
28   that the parties in fact dispute.




                                                        -2-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 3 of 21 Page ID #:2338




1    Crites did not communicate this decrease in germination rate to Corona until months later.
2    SUF 6.
3          Corona shipped the seeds to AVSA later in March 2016. The invoice for the seed
4    sale included the following language:
5             NOTICE TO BUYER PLEASE READ BEFORE PLANTING
6             GUARANTEE          AND      EXPLANATION           OF     GUARANTEES;
7             LIMITATION OF DAMAGES Corona Seeds, Inc. warrants that seeds
8             are labeled as required by law and within the tolerances set forth on the
9             label. CORONA SEEDS AND ITS SUPPLIERS MAKE NO OTHER
10            EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
11            FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE. The
12            recommendations for the use of these products are based on the best
13            recommendation and judgment of the personnel of Corona Seeds and its
14            suppliers, without having any guarantee of results obtained in relation to
15            these varieties. The Buyer guarantees that he / she is a farmer of a
16            nursery with experience in the use of seeds. The new varieties must be
17            tested to see their adaptability before commercial use. The descriptions
18            and pictures of advertising will be used only as a guide and do not
19            constitute any guarantee.
20            LIMITATION OF LIABILITY: The exclusive remedy for losses or
21            damages for breach of the previous warranty or for negligence or
22            otherwise, is limited to the purchase price of the seed and will not include
23            the consequential damages. Claims for defects in this product must be
24            submitted to Corona Seeds as soon as possible to allow Corona Seeds to
25            investigate the complaint and, within 30 days after discovery. If the seed
26            is transferred to a third party, a warning similar to this will be obtained,
27            and Corona Seeds will be free of damages and will be compensated for
28            damages caused by this transfer.



                                                  -3-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 4 of 21 Page ID #:2339




1               DISEASES: Some plant diseases are transmitted by seeds. Unless
2               otherwise indicated in writing, no seeds have been tested for diseases
3               transmitted by seeds. The test can be done at the request of the buyer at
4               an additional cost.
5    SUF 12. The bag containing the seeds included the same language and also included the
6    following:
7               WARRANTY AND DISCLAIMER OF WARRANTIES: Seller
8               warrants that this product has been labeled as required by law and that it
9               conforms to the label description, SELLER MAKES NO OTHER
10              EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
11              FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE. Any
12              recommendations for the use of this product or materials or apparatus in
13              connection therewith are based upon Seller’s best judgment but there is
14              no warranty of results to be obtained in connection therewith.
15   SUF 14.
16          Because the Peruvian government temporarily quarantines imported seeds as a
17   safety precaution, the seeds did not reach AVSA until April 2016. SUF 16. AVSA did not
18   “perform a germination test prior to planting the seeds” in May 2016. SUF 17. Nor did it
19   “test-plant” the seeds or “test the seeds for disease prior to planting.” Id. Shortly after
20   planting the seeds, AVSA discovered significant problems with the seeds and performed
21   “in-house germination testing.” SUF 18. Those tests indicated that the seeds germinated
22   at a “less than 50%” rate. Chen Decl., Ex. I at 2. After determining that the seeds were
23   defective, AVSA attempted to find replacement seeds, but “was unable to do so.” SUF
24   21.3
25
            3
               Thereafter, Corona and AVSA each continued to test the seeds. Corona sent seed samples from
26   Lot C242606 to Ransom Laboratories, which determined on June 9, 2016 that the seeds germinated at a
27   rate of 62%. Maura Decl. Ex. A. AVSA obtained a test result on the same date from the seed laboratory
     at the La Molina National Agrarian University in Peru that indicated a 49% germination rate. Maura
28   Decl., Ex. B. The tests also indicated the presence of several fungi and bacteria. See id. Further tests on
     seeds from lot C242606 treated with Thiram obtained by Corona reflected a germination rate ranging from



                                                        -4-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 5 of 21 Page ID #:2340




1           Around the same time, AVSA communicated the germination problems to Corona
2    and sought Corona’s advice for how to proceed. See id.; SUF 19.               Corona consulted
3    with Crites before recommending that AVSA “plant heavy” (meaning plant more seeds at
4    a higher concentration).4 SUF 22. Newman’s rationale behind this recommendation was
5    that AVSA could plant a greater percentage of the original seed shipment to compensate
6    for the decreased germination while Corona made efforts to “get more seed to ship” so that
7    AVSA “would have enough seed to continue [its] plantings.”                   Chen Decl., Ex. A
8    (“Newman Depo.”) at 91:19-92:22. At this point, it appears undisputed that Corona was
9    aware of the seeds’ decreased germination rates, but unaware of the presence in the seeds
10   of any plant fungi or bacteria. SUF 23.
11          Corona eventually secured from Crites replacement seeds from a different lot and
12   sent those seeds free of charge to AVSA on May 26, 2019. They arrived in Peru on June
13   10, 2016, but, due to the Peruvian quarantine protocols, AVSA could not plant the seeds
14   until late July 2016. SUF 24.
15   B.     Cuyuma-Corona Deal
16          Cuyuma also had entered into several contracts for the sale of peas by January 2016.
17   Cuyuma representatives also met with Corona personnel and, like AVSA, decided to buy
18   a large quantity of Sapphire peas. SUF 28. Once again, Corona obtained the seeds from
19   Crites, which treated the seeds with Thiram, bagged them, sealed the bags, and placed on
20   the bags a label indicating an 87% germination rate based on the November 25, 2015 test.
21   SUF 3. The invoice memorializing the deal and the bags shipped to Cuyuma included the
22   same language set forth above. See SUF 30. Corona shipped the seeds in late March 2016.
23   SUF 28.
24
25
     50% to 74%. See Maura Decl. Ex. A. Further test results obtained by AVSA reflected germination rates
26   between 29% and 44%. See Maura Decl. Ex. B.
27          4
             The parties dispute the content and significance of Corona’s consultation with Crites before
28   making this recommendation. The Court discusses these events further below.




                                                     -5-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 6 of 21 Page ID #:2341




1          After Cuyuma planted the seeds, and after Corona learned of the germination
2    problems in the seeds that it shipped to AVSA, Corona informed Cuyuma that recent
3    testing indicated that the seeds germinated at a rate of 62%. Maura Decl., Ex. H. Newman
4    recommended to Cuyuma personnel on June 9, 2016 that Cuyuma plant its seeds heavy to
5    compensate for the lower germination. Id. Cuyuma followed his recommendation. Chen
6    Decl., Ex. K (“Flores Depo.”) at 45:6-46:11. It appears undisputed that, while Corona
7    knew at this time about the germination issues, it was unaware of the presence of any
8    bacteria or fungi in the seeds. SUF 33.
9          To corroborate its observation that other crops in Cuyuma’s fields became
10   contaminated after it planted the Sapphire seeds, Cuyuma ordered a series of tests. Those
11   tests indicated that the seeds germinated at a rate of 34% and that they bore certain bacteria
12   and fungi which may have spread to the land and other crops. Maura Decl., Ex. D. Around
13   the same time, Corona sent Cuyuma replacement seeds from a different lot free of charge.
14   SUF 34.
15   C.    This Action
16         Plaintiffs filed this suit in November 2017 and filed the operative Third Amended
17   Complaint (“TAC”) on February 25, 2019. [Doc. ## 1 (“Complaint”), 52 (“TAC”).] That
18   pleading added Crites as a Defendant. See TAC. Corona filed the instant MSJ on
19   November 15, 2019. See MSJ. Crites has not joined in the MSJ, so the Court’s analysis
20   pertains only to Plaintiffs’ claims against Corona.
21                                                II.
22                                     LEGAL STANDARD
23         Summary judgment should be granted “if the movant shows that there is no genuine
24   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
25   Fed. R. Civ. P. 56(a); accord Wash. Mut. Inc. v. United States, 636 F.3d 1207, 1216 (9th
26   Cir. 2011). Material facts are those that may affect the outcome of the case. Nat’l Ass’n
27   of Optometrists & Opticians v. Harris, 682 F.3d 1144, 1147 (9th Cir. 2012) (citing
28   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is genuine “if the



                                                  -6-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 7 of 21 Page ID #:2342




1    evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
2    Liberty Lobby, 477 U.S. at 248.
3          The moving party bears the initial burden of establishing the absence of a genuine
4    issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the
5    moving party has met its initial burden, Rule 56(c) requires the nonmoving party to “go
6    beyond the pleadings and by her own affidavits, or by the ‘depositions, answers to
7    interrogatories, and admissions on file,’ designate ‘specific facts showing that there is a
8    genuine issue for trial.’” Id. at 324 (quoting Fed. R. Civ. P. 56(c), (e)); see also Norse v.
9    City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010) (en banc) (“Rule 56 requires the
10   parties to set out facts they will be able to prove at trial.”). “In judging evidence at the
11   summary judgment stage, the court does not make credibility determinations or weigh
12   conflicting evidence.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir.
13   2007). “Rather, it draws all inferences in the light most favorable to the nonmoving party.”
14   Id.
15                                               III.
16                                         DISCUSSION
17         Plaintiffs each bring claims against Corona for: (1) breach of express warranty; (2)
18   breach of implied warranty; (3) negligence; (4) negligent misrepresentation; and (5) breach
19   of contract. See TAC. Corona moves for summary judgment or summary adjudication on
20   each claim. See MSJ at 1.
21   A.    Breach of Express Warranty
22         The Court addressed Plaintiffs’ claims for breach of express warranty in its MTD
23   Order, but the arguments and facts relating to this dispute have changed since the date of
24   that Order. At the pleading stage, Plaintiffs alleged that Corona had “repeatedly told
25   Plaintiffs that the [s]eeds had a germination rate of at least 87%.” MTD Order at 14
26   (internal quotations omitted). At this point, however, it is uncontroverted that Plaintiffs
27   and Corona did not expressly discuss the seeds’ expected germination rates before they
28   executed the purchase deal, though there is evidence that Corona did suggest that these



                                                 -7-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 8 of 21 Page ID #:2343




1    seeds had a better productivity and grew in more volume than another seed variety. See
2    SUF 11; 29; Maldonado Decl. ¶¶ 10, 13.5 Additionally, Corona primarily argued in its
3    MTD that the disclaimer language in the parties’ purchase contracts foreclosed any liability
4    for breaching any express warranty that Corona may have provided. See MTD Order at
5    14. Corona briefly resurrects that argument in its MSJ, but now mainly argues that any
6
7
8
            5
9              Plaintiffs dispute the fact that the parties did not discuss germination rates before executing the
     purchase orders by submitting declarations from Edwin Maldonado, AVSA’s field manager, and Angello
10   Flores, Cuyuma’s then-head of sales. Flores and Maldonado state that Corona’s representative, Leonel
     Cruz, promised that Sapphire peas were “better performing” in many ways than other types of peas. Flores
11   Decl. at ¶ 24; Maldonado Decl. at ¶ 9-12. Flores and Maldonado both claim to have understood their
12   conversations with Cruz to mean that Sapphire peas had a high rate of germination, even if neither Flores
     nor Maldonado expressly discussed germination rates with Cruz. See Flores Decl. at ¶ 24; Maldonado
13   Decl. at ¶ 9-12.
14           Corona objects to nearly every word of these declarations on various grounds. It also objects to
15   each declaration as a whole under the sham affidavit rule. When a party has lodged a panoply of meritless
     evidentiary objections, the Court need not state its rulings on all of them. See Stonefire Grill, Inc. v. FGF
16   Brands, Inc., 987 F. Supp. 2d 1023, 1033 (C.D. Cal. 2013). Many of the contentions in Corona’s 81-
     pages of evidentiary objections—such as the objection for lack of foundation to Flores’ description of the
17   contents of a Corona promotional brochure even though the brochure is attached to the declaration itself—
18   are frivolous. Accordingly, although the Court has taken the time to review Corona’s objections, it will
     not individually analyze them unless the Court must discuss them to reach its ruling. All objections not
19   discussed are OVERRULED.
20           Similarly, Corona’s objection to Flores’ and Maldonado’s declarations in their entireties reflects a
21   fundamental misunderstanding of the sham affidavit rule. Corona simultaneously claims that the
     declarations are shams because they contradict the deposition testimony of Oscar Alban as to whether
22   Corona ever discussed germination rates with Cuyuma or AVSA and that the declarations do not conflict
     with Alban’s testimony because Flores and Maldonado never state that they explicitly discussed
23   germination rate with Cruz. Setting aside that the declarations cannot both contradict and not contradict
24   Alban’s testimony on this issue, even if the declarations did contradict the deposition testimony, Alban
     (not Flores or Maldonado) gave that deposition. See SUF 11 (referring to “Alban Depo.”). The sham
25   affidavit rule precludes an individual from giving contradictory testimony in a declaration and a deposition
     for the purpose of creating a triable issue of fact at summary judgment. Yeager v. Bowlin, 693 F.3d 1076,
26   1080 (9th Cir. 2012) (“The general rule in the Ninth Circuit is that a party cannot create an issue of fact
27   by an affidavit contradicting his prior deposition testimony”) (emphasis added). It does not preclude
     different people from providing differing testimony. Corona’s objections to the declarations are
28   OVERRULED.




                                                         -8-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 9 of 21 Page ID #:2344




1    representations that it made to Plaintiffs regarding the seeds did not amount to express
2    warranties about germination rates. MSJ at 12-13. Corona’s arguments are unpersuasive.
3          As the Court stated in its MTD Order, a seller creates an express warranty by making
4    “[a]ny affirmation of fact or promise . . . to the buyer which relates to the goods and
5    becomes part of the basis of the bargain.” Cal. Com. Code § 2313(1)(a); see Weinstat v.
6    Dentsply Int’l, Inc., 180 Cal. App. 4th 1213, 1228 (2010) (“[S]ection 2313 focuses on the
7    seller’s behavior and obligation—his or her affirmations, promises, and descriptions of the
8    goods—all of which help define what the seller ‘in essence’ agreed to sell.”). California
9    courts have held that the “basis of the bargain requirement . . . does not mean that a
10   description by the Seller must have been bargained for. Instead, the description must go
11   to the essence of the contract.” Weinstat, 180 Cal. App. 4th at 1229.
12         Accordingly, even if Corona’s pre-sale discussions and negotiations with AVSA and
13   Cuyuma regarding the seeds did not include an express representation that the seeds would
14   germinate at or around 87%, it is clear that the seeds’ germination potential was essential
15   to the contract. Indeed, both Flores and Maldonado have stated that no grower, including
16   Cuyuma or AVSA, will purchase seeds with germination rates below 80% because those
17   seeds would not be profitable. Flores Decl. at ¶ 25; Maldonado Decl. at ¶ 14. Therefore,
18   the fact that Corona never had any explicit pre-sale discussions with AVSA or Cuyuma
19   about germination rates does not, in and of itself, defeat Plaintiffs’ claim for breach of
20   express warranties.
21         Indeed, Plaintiffs’ claim survives because the record shows that Corona made an
22   “affirmation of fact” that the seeds would achieve a certain rate of germination in another
23   manner: the labels affixed to the seed bags indicated that the seeds germinated at an 87%
24   rate. Corona argues that the label itself only shows that the seeds germinated at that rate
25   in laboratory conditions in November 2015—not that they would achieve a similar rate of
26   germination at a later date in the “real world,” where seeds face a “multitude of factors”
27
28



                                                 -9-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 10 of 21 Page ID #:2345




1    that affect growth. MSJ at 12-13. The label itself makes no such distinction and Corona
2    provides no legal support for that argument. See Chen Decl., Ex. B.
3           The only on-point California case appears to be the one that Plaintiffs have cited—
4    Weastern Soil Bacteria Co. v. O’Brien Bros., 49 Cal. App. 707 (1920). That court rejected
5    the argument that a seed seller should bear no liability for breaching a warranty merely
6    because “there are other elements” beyond the seed seller’s control “which enter into the
7    problem as to whether seed . . . will germinate and grow to its expected maturity, such as
8    conditions of soil and location and also the particular climatic conditions of the season of
9    the planting and growth of said seed.” Id. at 710.6
10          Moreover, while California courts do not appear to have directly addressed the
11   question of whether tags or labels bearing representations of germination rates constitute
12   express warranties, other states’ courts have done so. In Louisiana, a “germination rate set
13   out on the tag [is] an express warranty.” Gauthier v. Bogard Seed Co., 377 So. 2d 1290,
14   1291 (La. Ct. App. 1979). Arkansas courts agree. Walcott & Steele, Inc. v. Carpenter, 246
15   Ark. 95, 99 (1969) (“We hold as a matter of law that the certification [on a label showing
16   the percentage or germination] warrants the contents of the bag to be as stated thereon,
17   within reasonable and recognized tolerances, and that it is a warranty made by that vendor
18
19          6
               Corona attempts to distinguish Weastern Soil because the court, in holding the seller to its
     warranty, reasoned that the seller had familiarity with the “soil and location” in which the seed was to be
20
     planted, whereas Corona has no similar familiarity with Plaintiffs’ farms’ conditions. Reply at 9-10 (citing
21   Weastern Soil, 49 Cal. App. at 710). There is evidence in the record, however, that Corona did understand
     the “soil and location” in which the seeds at issue would be planted. In an email to Crites’ CEO, Andy
22   Johnson, Newman states:
23              I have not heard any reports that soil temperatures [in Peru are] lower than usual. . .
24              . In general Peru temperatures January through May are the highest of the year this
                being their spring/summer season. Pythium could be an issue except we have found
25              in the past due to coastal Peru being a very dry area . . . such soil borne pathogens
                are rare compared to say Guatemala where there is heavy rain during the rainy season
26              there.
27
     Maura Decl., Ex. C. Given that Corona apparently has familiarity with coastal Peru’s soil and seasonal
28   conditions, Weastern Soil is more analogous than Corona makes it out to be.




                                                        -10-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 11 of 21 Page ID #:2346




1    who causes the certification to be attached.”). And the Kansas Supreme Court has
2    reasoned—persuasively, in this Court’s view—that:
3               certification as to the germinative qualities of agricultural seed speaks
4               only as of the date of testing for germination, and upon sale a purchaser
5               is entitled to rely upon the label as to germinative qualities, within
6               normal limits of tolerance, as an express warranty from his vendor at the
7               time of delivery only. Such deterioration of germinative qualities as may
8               occur after delivery of certified agricultural seed upon sale is the
9               responsibility of the purchaser. He is required to take the necessary steps
10              to preserve the germinative qualities while such seed is in his possession
11              and control. . . . The burden of proof is therefore upon the purchaser to
12              show that at the time he accepted delivery of certified agricultural seed
13              it was not as expressly warranted on the label concerning its germination.
14              It must be understood in labeling agricultural seed that any specific
15              percentage figure with reference to germination is always subject to
16              variation within normal limits of tolerance customarily recognized in the
17              seed business.
18   Anderson v. Thomas, 184 Kan. 240, 261–62 (1959).7
19          Here, the label on the seeds that Corona shipped to AVSA and Cuyuma plainly stated
20   that the seeds germinated at a rate of 87%. SUF 3. There is also substantial uncontroverted
21   evidence in the record showing that, at the time AVSA and Cuyuma accepted delivery, the
22   seeds were incapable of that rate of germination. As discussed above, Crites’ subsequent
23   testing on retained samples indicated reduced germination rates, and both AVSA and
24   Cuyuma reported defects in the seeds immediately upon planting them. Moreover, there
25   is no evidence in the record to suggest that AVSA or Cuyuma mishandled, misplanted, or
26          7
              Corona has not argued that the seeds’ germination problems are the result of “variation within
27   the normal limits of tolerance customarily recognized in the seed business.” Indeed, emails between
     Newman and Johnson reveal that Plaintiffs experienced abnormally low germination. Maura Decl, Ex. C
28   (email from Johnson stating that Plaintiffs’ reported 41% growth rate is “terrible”).




                                                      -11-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 12 of 21 Page ID #:2347




1    miscultivated the seeds in any manner. Indeed, by Newman’s own admission, AVSA has
2    “been in the pea business for years so [it] does know what [it] is talking about.” Maura
3    Decl., Ex. C. Accordingly, the representation on the bags’ labels that the seeds would
4    germinate at an 87% rate is sufficient to give rise to an express warranty that the seeds
5    would germinate at that rate (or within a normal variation of that rate).
6           Corona also argues that it should not be liable for breaching that warranty because
7    it was “completely unaware of the diminished germination level because Crites never
8    communicated such information until . . . after the sale [to Plaintiffs] had completed.” MSJ
9    at 13. Corona provides no legal support for the proposition that a seller’s subjective lack
10   of knowledge that its warranties are false absolves it of liability for breaching those
11   warranties. Indeed, California courts have long held the opposite. See Grinnell v. Charles
12   Pfizer & Co., 274 Cal. App. 2d 424, 442 (1969) (“The obligation of a warranty is absolute,
13   and is imposed as a matter of law irrespective of whether the seller knew or should have
14   known of the falsity of his representations.”).
15         Finally, Corona restates its pleading stage argument that language in its purchase
16   contracts was sufficient to disclaim whatever express warranty it may have made. But it
17   once again provides no authority or persuasive reasoning demonstrating that the Court
18   should depart from its previous ruling in the MTD Order that “Corona’s disclaimer of its
19   express warranty regarding the [s]eeds’ 87% germination rate is unenforceable because the
20   disclaimer is wholly inconsistent with that express warranty.” MTD Order at 14 (citing
21   Hauter v. Zogarts, 14 Cal. 3d 104, 119 & n.18 (1975)).
22         In sum, Corona has not met its burden of showing that summary judgment is
23   appropriate as to Plaintiffs’ breach of express warranty claim.
24   B.    Breach of Contract
25         Plaintiffs’ breach of contract claim is based on the same facts as their breach of
26   express warranty claim. Opp. at 20 (citing Dagher v. Ford Motor Co., 238 Cal. App. 4th
27   905, 928 (2015) (“An express warranty is a contractual promise from the seller that the
28   goods conform to the promise.”) (internal quotations omitted)). Corona’s arguments for



                                                 -12-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 13 of 21 Page ID #:2348




1    summary judgment on this claim are convoluted and difficult to follow. Corona does not
2    specify which element of a breach of contract claim it believes that Plaintiff has failed to
3    meet,8 but its arguments focus on the facts that (1) the label affixed to the bags that AVSA
4    and Cuyuma received conformed “to the Federal Seed Act and California Seed Law” and
5    (2) Corona was not aware of the decreased germination rates after the seeds were treated
6    with Thiram until after it completed the sales to Plaintiffs. MSJ at 15-16. The labels’
7    conformity with state and federal seed law requirements has no bearing on Plaintiffs’
8    breach of contract claims. It is also unclear what effect Corona’s lack of knowledge as to
9    the seeds’ treatment with Thiram has on any of the elements of Plaintiffs’ breach of contract
10   claim. Since Corona has not met its burden of showing the absence of a genuine issue of
11   material fact on this subject, the Court DENIES its MSJ as to Plaintiffs’ breach of contract
12   claims. See Catrett, 477 U.S. at 323.
13   C.     Limitation of Remedies Clause
14          Plaintiffs seek two types of consequential damages arising out of the Sapphire seeds’
15   defects: (1) damages arising out of the fact that the replacement seeds Corona sent arrived
16   “so late to Peru that the sowing campaigns were severely affected” and (2) damages arising
17   out of the seeds’ contamination of Plaintiffs’ fields and other crops. Opp. at 16. The parties
18   do not dispute that the contract contains language that purports to limit the potential
19   remedies that Plaintiffs may recover to only the purchase price of the Sapphire seeds.
20   Corona argues that such language precludes Plaintiffs from recovering consequential
21   damages. MSJ at 14.
22          As explained in the MTD Order, the California Commercial Code provides that,
23   subject to certain limitations, contracting parties may agree to limit recovery to an
24   exclusive remedy, such as repayment of the contract price. Cal. Com. Code § 2719(1).
25   One of those limitations is that, where “circumstances cause an exclusive or limited remedy
26
            8
27            The well-established elements of a breach of contract claim are “(1) the existence of the contract,
     (2) plaintiff's performance or excuse for nonperformance, (3) defendant's breach, and (4) the resulting
28   damages to the plaintiff.” Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011).




                                                        -13-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 14 of 21 Page ID #:2349




1    to fail of its essential purpose,” a plaintiff may pursue all remedies otherwise provided in
2    the Commercial Code. Id. at § 2719(2); RRX Industries, Inc. v. Lab-Con, Inc., 772 F.2d
3    547 (9th Cir. 1985) (“[W]here parties agree to a limitation of damages provision, courts
4    should not alter the bargained for risk allocation unless a breach of contract is so
5    fundamental that it causes a loss which is not part of that allocation.”); accord Milgard
6    Tempering, Inc. v. Selas Corp. of Am., 902 F.2d 703, 709 (9th Cir. 1990).
7          The Court has also already determined that a limitation of remedies fails of its
8    essential purpose when defects in the goods are “latent and not discoverable on reasonable
9    inspection.” MTD Order at 17; Marr Enters., Inc. v. Lewis Refrigeration Co., 556 F.2d
10   951, 955 (9th Cir. 1977); accord Lutz Farms v. Asgrow Seed Co., 948 F.2d 638, 646 (10th
11   Cir. 1991). Although the Court decided in its MTD Order that the “low germination rate
12   of the [s]eeds is a latent defect that was non-discoverable by Plaintiffs upon reasonable
13   inspection,” MTD Order at 18, Corona argues that Plaintiff should have discovered the
14   germination issues before planting because the purchase contract states that “[t]he Buyer
15   guarantees that he/she is a farmer or nursery with experience in the use of seeds. The new
16   varieties must be tested to see their adaptability before commercial use.” MSJ at 14. Based
17   on Corona’s argument and explanation, however, it is unlikely that such a statement means,
18   as a matter of law or undisputed fact, that a farmer in Plaintiffs’ shoes would reasonably
19   test the seeds for germination rates despite the warranty on the bags’ labels. Indeed, as
20   Plaintiffs point out, in light of a seller’s express warranty, a “buyer is justified in taking the
21   seller at his word, and in relying upon the seller's statement rather than his own
22   examination.” United States v. Franklin Steel Prod., Inc., 482 F.2d 400, 403 n.4 (9th Cir.
23   1973).
24         Corona also argues that Plaintiffs have already received the benefit of their bargain
25   because Corona alleviated any injury by sending replacement seeds at no cost. Such an
26   attempt by Corona to make its clients whole is admirable, and it may serve to cure the
27   direct harm that Plaintiffs suffered by spending money to purchase defective seeds. But it
28   does little, if anything, to cure the harm Plaintiffs suffered by having to alter their sowing



                                                   -14-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 15 of 21 Page ID #:2350




1    campaigns and reduce their crop output, thereby incurring extra expenses and reaping
2    fewer profits from their contracts to sell the peas that they grew. These injuries appear to
3    comprise the bulk of Plaintiffs’ complained-of harm.9 See Nat’l Rural Tele. Coop., 319 F.
4    Supp. 2d 1040, 1055 (C.D. Cal. 2003) (quoting Computerized Radiological Servs., Inc. v.
5    Syntex Corp., 595 F. Supp. 1495, 1510 (E.D.N.Y. 1984) rev’d in part on other grounds,
6    786 F.2d 72 (2d Cir. 1986)) (“A limited remedy fails its essential purpose when the
7    circumstances existing at the time of the agreement have changed so that enforcement of
8    the limited remedy would essentially leave plaintiff with no remedy at all.”). Corona’s
9    MSJ is therefore DENIED insofar as it seeks to limit Plaintiff’s remedies to the purchase
10   price of the seeds.
11   D.     Breach of Implied Warranties and Negligent Misrepresentation
12          Corona argues that its contract language was sufficient to disclaim any implied
13   warranties of merchantability or fitness for a particular purpose. MSJ at 14. The Court has
14   already determined that Corona’s language per se was adequate to disclaim any implied
15   warranties because, under the applicable standards for interpreting disclaimers of implied
16   warranties, the language was in writing and conspicuous. MTD Order at 18. Nonetheless,
17   the Court declined to dismiss Plaintiffs’ breach of implied warranty claims because
18          9
               Injuries caused by the purported contamination of Plaintiffs’ lands and other crops appear to be
19   another large percentage of the complained-of harm. Corona’s arguments pertaining to the limitation of
     remedies, however, focus exclusively on the low germination rates. This dissonance is emblematic of a
20   larger problem in the parties’ MSJ papers. Each sides’ submissions devote a significant amount of time
21   to attacking the other side’s science-based arguments regarding whether the seeds at issue carried harmful
     diseases and disputing the findings of the other side’s plant pathology expert. See MSJ at 9-11; Opp. at
22   8-10; Reply at 4-7. But Corona does not make clear how these disputes affect the merits of its motion.
     The evidence regarding crop-borne diseases is plainly pertinent to the extent of disease-related damages
23   and may relate to the foreseeability of the damages in the negligence context, but whether, as a matter of
24   scientific fact, the seeds carried harmful diseases (as opposed to whether and when Defendants were aware
     of that fact) does not appear to have any bearing on Corona’s arguments for summary judgment on the
25   merits of Plaintiffs’ causes of action. Indeed, Corona does not move for summary adjudication of the
     extent of Plaintiffs’ consequential disease-related damages (other than by way of the contractual limitation
26   language). See MSJ. Since Corona has not cogently explained how the parties’ disease-related testimony
27   supports its summary judgment arguments, the Court proceeds as if they do not. See Fed. R. Civ. P.
     7(b)(1)(b) (“A request for a court order must be made by motion. The motion must: . . . (B) state with
28   particularity the grounds for seeking the order; and (C) state the relief sought.”).




                                                        -15-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 16 of 21 Page ID #:2351




1    Plaintiffs adequately pled that the disclaimers, either directly or indirectly, sought to
2    “exempt Corona for ‘responsibility for its own fraud’ under California law.” Id. at 19
3    (citing Cal. Civ. Code § 1668).10 Because negligent misrepresentation qualifies as “fraud”
4    under section 1668, the Court held that Corona’s disclaimers “may be unenforceable” if
5    Corona “intentionally or negligently misrepresented the germination rate of the [s]eeds to
6    Plaintiffs’ detriment.” Id. At this stage, therefore, the Court must first determine whether
7    genuine issues of material fact remain as to whether Corona negligently misrepresented
8    any information to Plaintiffs before determining whether Plaintiffs’ implied warranties
9    claim may survive.
10          1.      Negligent Misrepresentation
11          Plaintiffs contend that Corona negligently misrepresented that the seeds would
12   germinate at a rate of 87% and that planting heavy would be an effective solution to the
13   reduced germination problem. Opp. at 23-24. To demonstrate negligent misrepresentation,
14   plaintiffs must show: “(1) a misrepresentation of a past or existing material fact, (2) made
15   without reasonable ground for believing it to be true, (3) made with the intent to induce
16   another's reliance on the fact misrepresented, (4) justifiable reliance on the
17   misrepresentation, and (5) resulting damage.” Ragland v. U.S. Bank Nat'l Assn., 209 Cal.
18   App. 4th 182, 196 (2012).
19          Corona challenges only the second element. It argues that Plaintiffs’ claim based on
20   Corona’s representation of the 87% germination rate must fail because Corona had a
21   reasonable basis for believing that the seeds would germinate at that rate:                        Crites’
22   representation that the rate was accurate based on the November 2015 Eurofins test. MSJ
23   at 16. Plaintiff argues that it was unreasonable for Corona to base its representation on that
24   test because another test that Crites conducted before Corona shipped the seeds to Plaintiffs
25   revealed that germination rates had fallen to 75%. MSJ at 18-19. But it is undisputed that
26
            10
27              Section 1668 states that “[a]ll contracts which have for their object, directly or indirectly, to
     exempt anyone from responsibility for his own fraud, or willful injury to the person or property of another,
28   or violation of law, whether willful or negligent, are against the policy of the law.”




                                                        -16-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 17 of 21 Page ID #:2352




1    Crites did not inform Corona of that test until after Corona sold and shipped the seeds to
2    Plaintiffs. In fact, Crites did not inform Corona of the subsequent test until after “AVSA
3    communicated concerns with the seed[s’] germination in late May 2016” to Corona. SUF
4    6. Accordingly, Crites’ representation to Corona that the seeds germinated at an 87% rate
5    was a “reasonable ground” for Corona to believe that number to be accurate.
6           Plaintiffs also contend that Corona acted “recklessly” or “negligently” in failing to
7    conduct its own test after seeing the label that Crites placed on the seed bags, but it cites
8    no legal authority or evidence of industry best practices that require seed sellers to conduct
9    their own independent testing, as opposed to relying on another company’s testing, before
10   making representations about a product. Corona’s decision to rely on Crites’ testing as the
11   basis for its germination-related representations to Plaintiffs does not rise to the level of
12   reckless or negligent misrepresentation even if, with the benefit of perfect hindsight,
13   Corona could have discovered the decrease in germination rates by testing the seeds
14   themselves before shipping them to Plaintiffs.
15          Corona also reasonably believed that its recommendation that Plaintiffs mitigate the
16   low germination rates by planting heavy was the best course of action.11 Reply at 13.
17   Plaintiffs argue that this recommendation, which they followed, led to the further
18   proliferation of disease and contamination in their fields, causing more damage to crops,
19   more expenses, and more lost profits. They argue that, for two reasons, Corona had no
20   reasonable grounds for believing that planting heavy would fix the low germination
21   problem. The first is that Johnson expressed concern in a May 31, 2016 email to Newman
22   about planting heavy because “[i]f the seed is planted in cool soil with only Thiram it has
23
            11
24              The Court questions whether this recommendation is sufficient to satisfy the first element of
     negligent misrepresentation—the misrepresentation of a past or existing material fact. Corona’s advice
25   to Plaintiffs about how to cure their germination problem is not obviously a representation of a past or
     existing fact. It appears to be more like a prediction about the future, which generally does not qualify as
26   an actionable misrepresentation. Cohen v. S & S Constr. Co., 151 Cal. App. 3d 941, 946 (1983)
27   (“predictions as to future events, or statements as to future action by some third party, are deemed
     opinions, and not actionable fraud”). Since Corona makes no such argument, however, the Court need
28   not examine the question further.




                                                        -17-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 18 of 21 Page ID #:2353




1    no Pythium suppression. The disease can colonize quickly so if the seed sits in the ground
2    too long there will be problems.” See Maura Decl., Ex. C. Plaintiffs essentially argue that
3    Corona recommended planting heavy despite Crites’ advice to the contrary. The second is
4    that Cruz, Corona’s representative, may have learned on May 25, 2016 that “there are only
5    7 plants per linear meter, as well as the presence of coriaceous leaves, lacking in vigor.”
6    Chen Decl., Ex. I at 3.
7          Plaintiffs’ characterization of the Johnson emails is not entirely accurate. While
8    Johnson did raise the concern about Pythium colonizing quickly in cool soil, Newman
9    responded that he understood that Plaintiffs’ soil temperatures were no “lower than usual.”
10   Maura Decl., Ex. C. After Newman provided Johnson with all the information he had,
11   Johnson dismissed his concerns and ultimately recommended that Newman advise
12   Plaintiffs to “gamble and plant heavy” while Defendants made arrangements to “settle” the
13   parties’ dispute “with free seed.” Id. It is therefore incorrect to argue that Newman
14   recommended planting heavy despite Crites’ contrary recommendation. To the contrary,
15   it appears that both Defendants agreed that, under the circumstances, planting heavy was
16   the best course of action. Johnson’s emails therefore are not evidence that Corona lacked
17   reasonable grounds to recommend planting heavy.
18         Plaintiffs’ argument pertaining to Cruz’s alleged knowledge of a reduced number of
19   “plants per lineal meter” and the seeds’ reduced vigor and coriaceous leaves fails because
20   Plaintiffs have not cited any evidence that a seed seller with such knowledge would know
21   not to advise a client to plant seeds heavy under such circumstances. Without any evidence
22   demonstrating that Cruz’s alleged knowledge would nullify any reasonable basis for
23   Corona’s recommendation to plant heavy, Plaintiffs have not shown the existence of a
24   triable fact regarding their negligent misrepresentation claim.      The Court therefore
25   GRANTS Corona’s MSJ on that claim.
26         2.     Breach of Implied Warranties
27         Because Corona’s disclaimers are in writing and conspicuous, as discussed above,
28   Plaintiffs’ breach of implied warranties claim can survive only if California Civil Code



                                                -18-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 19 of 21 Page ID #:2354




1    section 1668 renders the disclaimers unenforceable as an impermissible exemption from
2    responsibility for fraud.    Since Plaintiffs have not shown that Corona bears any
3    responsibility for fraud or negligent misrepresentation, however, their section 1668
4    argument is unavailing. The Court therefore GRANTS Corona’s MSJ on Plaintiff’s claim
5    for breach of implied warranties.
6    E.    Negligence
7          The elements of negligence are, of course, “(a) a legal duty to use due care; (b) a
8    breach of such legal duty; and (c) the breach as the proximate or legal cause of the resulting
9    injury. Ladd v. Cty. of San Mateo, 12 Cal. 4th 913, 917 (1996) (internal brackets and
10   quotations omitted). Corona focuses only on the duty requirement. MSJ at 17. It argues
11   that it owed Plaintiffs no duty of care because the factors set forth in Rowland v. Christian,
12   69 Cal. 2d 108, 113 (1968), eliminate any such duty when applied to the specific facts of
13   this case.    See MSJ at 17-18 (arguing that events giving rise to this action were
14   unforeseeable to Corona or Crites given the parties’ communications, the particular
15   chemicals used to treat the seeds at issue, and the specific types of bacteria and fungi
16   purportedly found on the seeds).
17         Corona’s use of Rowland to advocate for a case-specific carve-out from the duty of
18   ordinary care is misguided. As the California Supreme Court has made clear,
19            the Rowland factors are evaluated at a relatively broad level of factual
20            generality. Thus, as to foreseeability, we have explained that the court’s
21            task in determining duty is not to decide whether a particular plaintiff’s
22            injury was reasonably foreseeable in light of a particular defendant’s
23            conduct, but rather to evaluate more generally whether the category of
24            negligent conduct at issue is sufficiently likely to result in the kind of
25            harm experienced that liability may appropriately be imposed. . . . In
26            applying the other Rowland factors, as well, we have asked not whether
27            they support an exception to the general duty of reasonable care on the
28            facts of the particular case before us, but whether carving out an entire



                                                 -19-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 20 of 21 Page ID #:2355




1                category of cases from that general duty rule is justified by clear
2                considerations of policy.
3    Cabral v. Ralphs Grocery Co., 51 Cal. 4th 764, 772 (2011). The Rowland analysis in this
4    case, examined from the appropriate altitude, is not whether Corona owed Plaintiffs a duty
5    based on Crites’ representations to Corona (or lack thereof), Corona’s subjective
6    knowledge, Corona’s recommendations to Plaintiffs, and the particular damages Plaintiffs
7    suffered. Rather, the inquiry is whether obvious policy considerations justify exempting
8    seed sellers from any duty to exercise ordinary care in selling seeds obtained from third-
9    party seed suppliers to customers expecting a certain quality of seeds.
10          Corona has offered no justification for such broad exemption for seed sellers from
11   the ordinary duty of care, and none is obvious to the Court. See id. at 1174 (citing Rowland,
12   69 Cal. 2d at 108) (“[I]n the absence of a statutory provision establishing an exception to
13   the general [negligence duty], courts should create one only where clearly supported by
14   public policy.”) (brackets and emphasis added) (internal quotations omitted). Its MSJ is
15   therefore DENIED as to Plaintiffs’ negligence claim.12
16                                                     IV.
17                                              CONCLUSION
18          In light of the foregoing, the Court GRANTS Corona’s MSJ as to Plaintiffs’ breach
19   of implied warranties and negligent misrepresentation claims, and DENIES Corona’s MSJ
20   as to Plaintiffs’ breach of express warranty, breach of contract, and negligence claims. The
21
22
23
24
25
            12
              The Court reaches no ruling as to whether Corona has breached its general duty to Plaintiffs.
26   For one thing, Corona makes no such argument here. For another, as the Cabral court reasoned, the
27   “determination that the defendant owed the plaintiff no duty of ordinary care” is “for the court to make,”
     and the “determination that the defendant did not breach the duty of ordinary care” is “for the jury to
28   make.” Cabral, 51 Cal. 4th at 772.




                                                       -20-
 Case 2:17-cv-08220-DMG-SK Document 88 Filed 12/20/19 Page 21 of 21 Page ID #:2356




1    Court also DENIES Corona’s MSJ to the extent it argues that the purchase contracts
2    operate to limit Plaintiffs’ remedies to the purchase price of the seeds.
3
4    IT IS SO ORDERED.
5
6    DATED: December 20, 2019
7
8                                                               DOLLY M. GEE
                                                        UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -21-
